                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 MICHAEL JONES,

                               Plaintiff,
        v.
                                                                            ORDER
 DR. SYED, MS. MASHAK, DR. HOFFMAN,
                                                                         17-cv-907-jdp
 NURSE-JANE DOE, RADIOLOGIST-JOHN DOE,
 and MOBILEX-USA/X-RAY COMPANY,

                               Defendants.


       Plaintiff Michael Jones, appearing pro se, is a prisoner at Jackson Correctional

Institution. He alleges that prison medical officials failed to treat his swollen and painful right

knee. He also brings malpractice claims against a John Doe outside radiologist and “MobileX-

USA/XRay Company” for misreading an x-ray.

       MobileX has filed a suggestion of bankruptcy proceedings and notice of automatic stay

under 11 U.S.C. § 362. Therefore, the claims against MobileX and its Doe employee are

STAYED pending the completion of the bankruptcy proceedings. The stay does not apply to

Jones’s claims against the state-employee defendants.

       MobileX also informs the court that its correct name is Symphony Diagnostic Services

No. 1, LLC d/b/a Mobilex USA. The clerk of court is directed to update the caption.

       Entered February 27, 2019.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge
